


Exhibit 10.3
10 July 2014


Whirlpool Corporation
200 North M-63
Benton Harbor, MI 49022
USA


Dear Sirs,


Re: Share Purchase Agreement


I make reference to your proposal to enter into the Share Purchase Agreement
quoted below.


***


“Mrs.
Claudia Merloni




Milan, July 10, 2014
by hand




Re: Share Purchase Agreement


Dear Sirs:


Following our discussions and negotiations, we propose below the following
agreement:


“Share Purchase Agreement


By and between


Mrs. Claudia Merloni, born in Rome, on February 20, 1965, C.F. MRLCLD65B60 H501R
(the “Seller”);


- on the one side -
and


Whirlpool Corporation, a company incorporated under the laws of Delaware and
having its principal place of business at 2000 North M-63 Benton Harbor, MI
49022 (USA), represented herein by Mr. Marc Bitzer (the “Purchaser”);


- on the other side -
                    
(the Seller and the Purchaser are also defined, collectively, as the “Parties”
and each of them, individually, as a “Party”).
    
WHEREAS


a)
Indesit Company S.p.A. is a joint stock company (società per azioni)
incorporated under the laws of Italy, with registered office at Viale Aristide
Merloni no. 47, 60044 - Fabriano - Ancona, Italy, VAT code and registration in
the Register of Enterprises of Ancona no. 00693740425 (having an authorized,
issued, and fully paid-in share capital of Euro 102,759,269.40, divided into
114,176,966 ordinary shares having a par value of Euro 0.90 each), the shares of
which are listed on the stock market organized and regulated by Borsa Italiana
S.p.A. (the “Target” or the “Company”);



b)
Mrs. Claudia Merloni owns no. 5,027,731 shares of the Target, representing
4.403% of the authorized, issued, and fully paid-in share capital of the Target
(the “Target Shares”);




Page 1

--------------------------------------------------------------------------------




c)
in addition to the purchase of the Target Shares set forth hereunder, the
Purchaser intends to purchase no. 48,810,000 ordinary shares of the Target,
representing 42.749% of the authorized, issued and fully paid-in share capital
of the Target owned by Fineldo S.p.A. (a company incorporated under the laws of
Italy and having its registered office at Via della Scrofa, no. 64, Rome, Italy,
registered in the Register of Enterprises of Rome under no., and Tax code no.,
01549810420 (“Fineldo”)) (the “Fineldo Shares”). For this purpose, on the date
hereof, the Purchaser has simultaneously entered into a share purchase agreement
with Fineldo with respect to the Fineldo Shares (the “Fineldo SPA”);



d)
in addition to the purchase of the Target Shares set forth hereunder and the
purchase of the Fineldo Shares set forth under the Fineldo SPA as contemplated
in recital c) preceding, the Purchaser intends to purchase also no. 15,549,930
ordinary shares of the Target, representing 13.619% of the authorized, issued
and fully paid-in share capital of the Target, owned by Mr. Vittorio Merloni,
born in Fabriano (Ancona), on April 30, 1933; Ms. Franca Carloni, born in Cagli
(Pesaro), on May 31, 1933; Mr. Aristide Merloni, born in Rome, on September 4,
1967; Mr. Andrea Merloni, born in Rome, on September 4, 1967; Ms. Maria Paola
Merloni, born in Rome, on October 13, 1963; Ms. Antonella Merloni, born in Rome,
on July 31, 1965; Ms. Ester Merloni, born in Fabriano (Ancona), on July 3, 1922,
Fines S.p.A., a joint stock company (società per azioni) incorporated under the
laws of Italy, with registered office at Viale Aristide Merloni, 47 - 60044
Fabriano (Ancona), VAT code and registration in the Register of Enterprises of
Ancona 01549820429) (“Fines”) (the “Family (A) Shares”). For this purpose, on
the date hereof, the Purchaser has simultaneously entered into a share purchase
agreement with Mr. Vittorio Merloni, Ms. Franca Carloni, Mr. Aristide Merloni,
Mr. Andrea Merloni, Ms. Maria Paola Merloni, Ms. Antonella Merloni, Ms. Ester
Merloni and Fines (as well as Mr. Vittorio Merloni who is expected to become a
party to such agreement in due course) with respect to the Family (A) Shares
(the “Family (A) SPA”);



e)
on or before the date hereof, the Company waived any right it might have had to
prevent, and granted its consent to, the execution of this Agreement;



f)
this Agreement is being executed simultaneously with the Fineldo SPA and the
Family (A) SPA;



g)
Mrs. Claudia Merloni has been a long standing shareholder of the Company, and
one director of the Company, the chairman of the board of statutory auditors and
an alternate statutory auditor of the Company included in the slates of
candidates filed by Mrs. Claudia Merloni have been appointed with the favorable
vote of, among others, Mrs. Claudia Merloni.



h)
the Purchaser and the Seller - each on the basis of its/her own analysis,
evaluations, and projections are, respectively, willing to purchase, and willing
to sell, the Target Shares pursuant to the terms and conditions provided for in
this Agreement.



NOW, THEREFORE, in consideration of the foregoing, which represent a substantial
part of this Agreement, the Parties agree as follows.


Article 1
Certain Definitions


1.1 Certain Definitions. In this Agreement, and in the Recitals and Schedules
hereto, capitalized terms shall have the meanings ascribed to them below or in
other Sections of this Agreement.


“Affiliate”: means, with respect to any Person, any other Person that is
Controlled by, Controlling or under common Control with, the first Person.


“Agreement”: means this Agreement, including its Recitals herein and the
Schedules hereto.


“Business Day”: means any calendar day other than Saturday, Sunday and any other
day on which credit institutions are authorized or required to close in Milan
(Italy) or New York City (U.S.A.).


“Closing”: means the carrying out of the activities necessary, under applicable
Law, for the purchase and sale of the Target Shares, free and clear of any
Encumbrance, the payment of the Purchase Price and, in general, the execution
and exchange of all documents and agreements and the performance and
consummation of all the obligations and transactions required to be executed,
exchanged, performed or consummated pursuant to Article 4 of this Agreement.


“Closing Date”: shall mean the date when the Closing actually occurs pursuant to
Section 4.1.



Page 2

--------------------------------------------------------------------------------




“Contracts, Undertakings, and Instruments”: means any contract, agreement,
arrangement, obligation, commitment, undertaking, understanding, transaction,
covenant, promise, note, indenture, deed, instrument or other act, of any kind
or nature whatsoever, whether oral or written.


“Encumbrance”: means any security interest, pledge, mortgage, lien, charge,
encumbrance or restriction on the use, voting or transfer, usufruct, security or
enjoyment right (diritto di garanzia o di godimento), sequestration, deed of
trust, assignment, freeze, privilege, expropriation, seizure, attachment, claim,
opposition, covenant, obligation (including propter rem), burden, limitation,
restriction, reservation of title, option, right of first refusal, right of
pre-emption, right of set off, right to acquire, other similar restriction or
any other third-party right (including in-rem right “diritto reale”, in-rem
burden “onere reale”, and contractual rights) or interest, statutory or
otherwise, of any kind or nature whatsoever, however created or arising,
including by any Contracts, Undertakings, and Instruments, or any other
Contracts, Undertakings, and Instruments having, or aimed at creating, the same
or similar effects, as the context may require.


“Governmental Authority”: means any (international, foreign, national, European,
federal, state, regional, provincial or local) legislative, judicial, executive,
administrative, governmental, regulatory entity or any department, commission,
board, agency, bureau, official thereof or any other regulatory or stock
exchange authority (including Consob and Borsa Italiana S.p.A.).


“ICC”: means the Italian civil code, as approved by Royal Decree no. 262 of
March 16, 1942, as subsequently amended and supplemented.


“Law”: means any international, national, federal, state, regional, provincial
or local law, statute, ordinance, rule, regulation, code, order, judgment,
injunction or decree.


“Person”: means any individual, corporation, partnership, firm, association,
unincorporated organization or other entity.


“Purchase Price”: has the meaning set forth under Section 2.2.


“Purchaser’s Closing Condition”: has the meaning set forth under Section 3.1(a).


“Seller’s Bank Account” means the bank account opened in the name of the Seller
at Banca Mediolanum.


“Tax”: means any international, national, federal, state, regional, provincial,
or local income, gross receipts, levies, license, payroll, employments, excise,
severance, stamp, occupation, customs duties, capital stock, franchise,
termination indemnities, profits, withholding, social security, health
insurance, welfare, unemployment, disability, real property, personal property,
sales, use transfer, registration, value added, estimated, or other tax or
charges of similar nature imposed by any Governmental Authority or, in any
event, due under any applicable Law and any additions to tax, fines or penalties
payable in connection therewith.


“Unified Financial Act”: means the Italian legislative decree dated February 24,
1998, no. 58, as amended and supplemented.


1.2 Interpretative Rules. Unless otherwise expressly provided, for the purposes
of this Agreement the following rules of interpretation shall apply.


(a)    Interpretation. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favouring or disfavouring any Party by virtue of the authorship of any
provisions of this Agreement.


(b)    Gender and number. Any reference in this Agreement to a gender shall
include all genders, and defined words imparting the singular number only shall
include the plural and vice versa.


(c)    Headings. The division of this Agreement into Articles, Sections and
other subsections and the insertion of headings are for convenience of reference
only and shall not affect or be utilized in construing this Agreement.


(d)    Sections and Articles. All references in this Agreement to any “Section”
and/or any “Article” are to the corresponding Section and/or Article,
respectively, of this Agreement, unless otherwise specified.


(e)    Control. The term “Control” has the meaning ascribed to it in Article 93
of the Unified Financial Act and the words “Controlling” and “Controlled” shall
be construed accordingly.

Page 3

--------------------------------------------------------------------------------




(f)    Schedules. The Schedules attached to this Agreement shall be, and shall
be construed as an integral part of this Agreement.


(g)    Including. The word “including” or any variation thereof means
“including, without limitation” and shall not be construed to limit any general
statement to the specific or similar items or matters immediately following it.


1.3 Schedules. The following Schedules are attached to, and incorporated in, and
form part of, this Agreement:


•
Schedule 7.9(i): Form of resignation of director.

•
Schedule 7.9(ii): Form of resignation of statutory auditor.



Article 2
Sale and Purchase of the Target Shares


2.1 Sale and purchase of the Target Shares. Upon the terms and subject to the
conditions of this Agreement, the Seller hereby undertakes to sell and transfer
to the Purchaser her Target Shares, free and clear from any Encumbrance, and the
Purchaser hereby undertakes to purchase and acquire from the Seller, effective
as of the Closing Date and upon the consummation of the Closing, the Target
Shares, free and clear from any Encumbrance, in consideration of the Purchase
Price to be paid to the Seller.


2.2 Purchase Price. The purchase price for all of the Target Shares has been
agreed by the Parties to be Euro 55,305,041.00 (fifty-five million,
three-hundred and five thousand, forty-one) (the “Purchase Price”), which
entails a price per each of the Target Shares equal to Euro 11.00 (eleven).


Article 3
Conditions Precedent to the Closing


3.1 Condition precedent in favor of the Purchaser.


(a) In addition to the conditions set forth in Section 3.2, the obligation of
the Purchaser to proceed with the Closing is subject to the satisfaction, unless
waived in writing by the Purchaser (at its sole and absolute discretion), in
whole or in part, of the condition precedent provided herein below (the
“Purchaser’s Closing Condition”):


(i)    Truthfulness of the representations and warranties. The representations
and warranties of the Seller (set forth under Article 5 below), shall be true,
correct and accurate in any and all respects as of the Closing Date.


(b)    Failure of Purchaser’s Closing Condition. Without prejudice to article
1359 of the ICC, if the Purchaser’s Closing Condition is not satisfied at the
Closing Date, then the Purchaser shall have the right, in addition to any other
applicable rights, powers and remedies:
(i) to terminate this Agreement by providing written notice to the Seller, in
which case the Parties shall have no further rights or obligations under this
Agreement, except those arisen in connection with or by virtue of any breach of
the terms and conditions of this Agreement; or
(ii) to waive in writing the Purchaser’s Closing Condition, in whole or in part,
at or prior to the Closing Date and proceed to Closing.


3.2 Conditions precedent in favor of both Parties. The obligation of the
Purchaser and the Seller to proceed with the Closing with respect to the Target
Shares is subject to the satisfaction, unless waived in writing by both the
Purchaser and the Seller, of the conditions precedent provided herein below:


(i)    Adverse Law. No applicable Law shall have been enacted that would make
illegal or invalid or otherwise prevent the consummation of the sale of the
Target Shares.


(ii)    Adverse Proceedings. No preliminary or permanent injunction or other
order, decree or ruling shall have been issued by a court of competent
jurisdiction or other Governmental Authority that would make illegal or invalid
or otherwise prevent the consummation of the sale of the Target Shares.


(iii)    No violation of Law. The consummation of the sale of the Target Shares
shall not violate any applicable Law.



Page 4

--------------------------------------------------------------------------------




Article 4
The Closing


4.1 Date and place of Closing. Subject to the conditions precedent set forth in
Article 3 above, the Closing shall take place in Milan on the 5th Business Day
following the date of execution of this Agreement.


4.2 Actions at Closing. In addition to any other action to be taken pursuant to
this Agreement, on the Closing Date:


(a)
Actions by Seller.



The Seller shall:


(i)
simultaneously with the irrevocable instructions of the Purchaser pursuant to
Section 4.2(b)(i), (A) transfer the Target Shares, free and clear of any
Encumbrance, to the Purchaser on the Purchaser’s account that the Purchaser
shall have notified to the Seller in writing at least 4 (four) Business Days
before Closing (the “Purchaser Account”) by giving irrevocable instructions to
the “intermediary” with whom she holds the account where the Target Shares are
registered (the “Seller Intermediary”), to: transfer the Target Shares to the
Purchaser Account and carry out all actions and activities in connections
thereto (including communicating to Monte Titoli S.p.A. the transfer of the
Target Shares to the aforesaid Purchaser Account); and (B) deliver to the
Purchaser a written statement of the Seller Intermediary, evidencing that said
instructions have been duly complied to;



(ii)
execute and deliver, or cause to be executed and delivered, to the Purchaser,
such documents or other instruments as may be necessary, under applicable Law,
to effect the transfer of the Target Shares in favour of the Purchaser in
accordance with any applicable Law.



(b)
Actions by the Purchaser.



The Purchaser shall:


(i)
simultaneously with the irrevocable instructions of the Seller pursuant to
Section 4.2(a)(i), give irrevocable instructions to a bank/credit institution to
pay the Purchase Price, in immediately available funds with value date (i.e.,
“data valuta”) on the Closing Date, by wire transfer to the Seller’s Bank
Account;



(ii)
execute and deliver, or cause to be executed and delivered, to the Seller, such
documents or other instruments as may be necessary, under applicable Law, to
effect the purchase of the Target Shares from the Seller in accordance with any
applicable Law.



4.3 One Transaction - No Novation.


(a) All actions and transactions constituting the Closing pursuant to Section
4.2 shall be regarded as one single transaction so that, at the option of the
Party having interest in the performance of the relevant specific action or
transaction, no action or transaction constituting the Closing shall be deemed
to have taken place if and until all other actions and transactions constituting
the Closing have been properly performed in accordance with the provisions of
this Agreement.


(b) No document executed or activity carried out on the Closing Date shall have
the effect of amending, superseding, affecting or novating any provision of this
Agreement, which shall survive and continue to be binding upon the Parties in
accordance with their terms.


Article 5
Representations and Warranties of the Seller


(A) In addition to any other representation or warranty however provided under
the Law or otherwise, the Seller hereby makes the following representations and
warranties to the Purchaser, each of which shall be true, correct, and accurate
as of the date hereof and any date up to, and including, the Closing Date with
reference to the facts, events, circumstances and/or situations existing as of
any such date (including the Closing Date) according to the provisions below.



Page 5

--------------------------------------------------------------------------------




5.1 Representations and warranties relating to the Seller


5.1.1    Good standing. The Seller is not subject to any insolvency, bankruptcy
or other similar proceedings under any applicable Laws, has not stopped payment
of her debts as they fall due or is she insolvent or unable to pay her debts as
they fall due. The Seller has the full power and authority to own the Target
Shares.


5.1.2    Authorization.
    
(a)     The Seller has the power to duly execute and deliver this Agreement,
which constitutes the valid and binding obligation of the Seller enforceable
against her in accordance with its terms and conditions. The Seller is not
married under joint estate regime (regime di comunione dei beni).


(b)    No application to, or filing with, or consent, authorization or permit,
registration, declaration or exemption by any Governmental Authority or other
Person is required by the Seller in connection with the execution and
performance of this Agreement or the purchase of the Target Shares contemplated
hereby.


5.1.3    No conflict. The execution and delivery of this Agreement and the
consummation of the purchase of the Target Shares contemplated hereby will not
conflict with, or result in the breach of, or constitute a default under,
require any notice under, or violate any Law or Contracts, Undertakings and
Instruments applicable to or binding on the Seller. Without prejudice to the
foregoing, the Seller is not a party to any Contracts, Undertakings and
Instruments with Fineldo or other members of the Merloni family, that would,
directly or indirectly, prevent the execution or the performance of this
Agreement.


5.1.3    No Brokers. No banker, broker, finder or other intermediary retained to
act on behalf of the Seller, or otherwise involved in the negotiation,
preparation or consummation of the purchase of the Target Shares contemplated
hereby, might be entitled to any fee or commission from the Purchaser, its
Affiliates or from the Target or the Subsidiaries in connection with the
purchase of the Target Shares contemplated by this Agreement.


5.2 Representations and warranties relating to the Target Shares


5.2.1    Ownership and transfer of title. The Seller has full and exclusive
beneficial ownership of, is the sole record holder of, and has good, full and
exclusive title (proprietà) to, the Target Shares, free and clear of any
Encumbrance, has full, exclusive, rightful, legitimate right, power, and
authority to sell and transfer such ownership and title in accordance with the
terms of this Agreement, and, upon consummation of the actions constituting the
Closing, the Purchaser will acquire full and exclusive beneficial ownership of,
and become the sole record holders of, and acquire good, full and exclusive
title (proprietà), to the Target Shares free and clear of any Encumbrances.


5.2.2 Target Shares The Target Shares are entitled to the economic, governance,
and voting rights of the Company in accordance with the Law and the Company’s
By-Laws.


Article 6
Representations and Warranties of the Purchaser
 
6.1 Representations and Warranties of the Purchaser. The Purchaser hereby makes
the following representations and warranties to the Seller, each of which shall
be true and correct as of the date hereof and as of the Closing Date.


6.1.1    Organization and Standing. The Purchaser is a corporation duly
organized, validly existing under its Laws of incorporation and has full power
and authority to conduct its business as presently conducted and to own its
assets and properties as presently owned.


6.1.2    Authorization. All corporate actions and formalities and other internal
proceedings required to be taken by or on behalf of the Purchaser to authorize
the same to enter into and to carry out this Agreement have been duly and
properly taken; the Purchaser has the power to duly execute and deliver this
Agreement which constitutes the valid and binding obligation of the Purchaser
enforceable against it in accordance with its terms and conditions.


6.1.3    No Conflict. The execution and delivery of this Agreement and the
consummation of the purchase of the Target Shares contemplated hereby will not
conflict with, or result in a breach of, or constitute a default under the
by-laws of the Purchaser or violate any Law applicable to the Purchaser.



Page 6

--------------------------------------------------------------------------------




6.1.4.    No Broker. No banker, broker, finder or other intermediary retained to
act on behalf of the Purchaser, or otherwise involved by the Purchaser in the
negotiation, preparation or consummation of the purchase of the Target Shares
contemplated hereby might be entitled to any fee or commission from the Seller
in connection with the purchase of the Target Shares contemplated by this
Agreement.


Article 7
Miscellaneous Provisions


7.1 Assignment. No third party beneficiaries. Designated Subsidiary.


(a)     This Agreement and all of the terms and conditions hereof shall be
binding upon and inure to the benefit of each of the Parties hereto and their
respective successors.


(b)    Neither Party may assign any of its rights, interests or obligations
hereunder without the prior written consent of the other Party and any attempt
to assign this Agreement without such consent shall have no effect, except that
the Purchaser may, at any time, assign any of its rights, interests or
obligations hereunder to any of its Affiliates.


(c)    Except as otherwise expressly provided for herein, nothing in this
Agreement shall confer any rights upon any Person which is not a Party or a
successor of any Party to this Agreement.


(d)    Pursuant to article 1401 of the ICC, the Purchaser shall have the right
to designate an Affiliate to become a Party (or an additional Party) to this
Agreement (the “Designated Subsidiary”) and to purchase, and pay for, all or
part of the Target Shares in accordance with the terms hereof, provided that
such designation is made in compliance with the following provisions:
(i) anything in articles 1402 and 1403 of the ICC to the contrary
notwithstanding, any designation pursuant hereto shall be made and communicated
to the Seller not later than 5 (five) Business Days prior to the Closing Date
together with the written unconditional acceptance of the Designated Subsidiary
of the designation and of all the terms and conditions of this Agreement,
including the express acceptance of the arbitration agreement contained in
Section 7.11;
(ii) the Designated Subsidiary shall be a company fully-owned, directly or
indirectly, by the Purchaser;
(iii) the Purchaser shall remain jointly and severally obligated to the Seller
in respect of all the Purchaser’s obligation under this Agreement; and
(iv) following the designation, to become a Party to this Agreement in lieu of
the Purchaser any reference made to the Purchaser under this Agreement shall be
deemed to be made to the Designated Subsidiary. Notwithstanding the designation
of the Designated Subsidiary hereunder, the arbitration agreement contained in
Section 7.11 shall continue to apply also to the original Purchaser.


7.2 Notices. All notices, request, demands or other communications required or
permitted under this Agreement shall be given in writing and delivered
personally or by courier, registered or certified mail, or sent by facsimile, as
follows:
    
if to the Purchaser:


Whirlpool Corporation
2000 North M-63
Benton Harbor, MI 49022
(USA)
Fax: +1 (269) 923-3722
Attention: Kirsten Hewitt, General Counsel


with copy (which shall not constitute notice) to:
    
Cleary Gottlieb Steen & Hamilton LLP
Via San Paolo 7
20121 Milan
Fax: + 39 02 86984440
Attention: Mr. Roberto Casati and Mr. Roberto Bonsignore

Page 7

--------------------------------------------------------------------------------




    
if to the Seller:


Mrs. Claudia Merloni
Piazza della Maddalena 6
Roma, Italy
Fax: +39 06 32652660

with a copy (which shall not constitute notice) to :
        
Gianni, Origoni, Grippo, Cappelli & Partners
Piazza Belgioioso, 2
20121 Milan
Fax: +39 02 76009628
Attention: Mr. Roberto Cappelli
    


or at such other address and/or telefax number as either Party may hereafter
furnish to the other by written notice, as herein provided.


If personally delivered, such communication shall be deemed delivered upon
actual receipt; if sent by facsimile transmission, such communication shall be
deemed delivered the day of the transmission, or if the transmission is not made
on a Business Day, the first Business Day after transmission (and sender shall
bear the burden of proof of delivery); if sent by courier, such communication
shall be deemed delivered upon receipt; and if sent by registered or certified
mail, such communication shall be deemed delivered as of the date of delivery
indicated on the receipt issued by the relevant postal service or, if the
addressee fails or refuses to accept delivery, as of the date of such failure or
refusal.


7.3 Fees and other expenses. Irrespective of whether the Closing shall have
occurred, each of the Purchaser and the Seller shall pay its own Taxes
(including withholding Taxes, which will be borne by the payee), fees, expenses
and disbursements incurred, and/or due, by them in connection with the
negotiation, preparation and implementation of this Agreement, including
(without limitation) any fees and disbursements owing to such Party’s respective
auditors, advisors and legal counsel.


7.4 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties hereto in respect of the subject matter hereof and supersedes all
other prior agreements and understandings, both written and oral, between the
Parties in respect of the subject matter hereof.


7.5 Confidentiality - Public announcements. The Seller shall keep, and shall
cause her Affiliates, officers, directors, managers, employees and advisors to
keep, secret and confidential this Agreement, and all transactions contemplated
herein, provided that the Seller shall not be in breach of this undertaking by
virtue of any disclosure required by Law or by any Governmental Authorities
(provided that the Seller shall provide the other Parties, to the extent legally
and practically feasible, prompt advance notice of any such requirement and
disclosure), made pursuant to arbitration proceedings hereunder, or if necessary
to enforce performance of this Agreement. Nothing in this Agreement shall
prevent the Purchaser from disclosing this Agreement or its content, provided
that any disclosure by the Purchaser or any third party of the existence or
content of this Agreement shall release pro tanto the Seller from her related
confidentiality obligations hereunder.


7.6 Amendments in Writing. Waivers. No changes, amendment of, or waiver of any
rights under, this Agreement shall be effective unless made in writing and
signed by the Parties hereto. Except for the cases of forfeiture (decadenza)
expressly provided for by this Agreement, the failure to exercise or any delay
in exercising a right, power or remedy provided by this Agreement or applicable
Law does not impair or constitute a waiver of such right, power or remedy. No
single or partial exercise of any right, power or remedy provided by this
Agreement or by applicable Law shall prevent any further exercise of the same or
of any other right, power or remedy. Any waiver of any right, power or remedy
may be granted subject to such conditions as the grantor may in its sole and
absolute discretion decide. Any such waiver (unless otherwise specified in
writing) shall only be a waiver for the particular purpose for which it was
given. No such waiver shall be deemed to constitute a waiver of the same right,
power or remedy at a future time or as a waiver of any other right, power or
remedy under this Agreement or the Law or a waiver applicable either to other
circumstances involving the same right, power or remedy or to any other term or
condition of this Agreement or the Law.


7.7 Severability. If any non-essential provisions of this Agreement is or
becomes invalid, illegal or unenforceable under the Laws of any jurisdiction,
the validity, legality or enforceability of the remaining provisions shall not
in any way be affected or impaired. The Parties shall nevertheless negotiate in
good faith in order to agree the terms of mutually satisfactory provisions,
achieving as closely as possible the same commercial effect, to be substituted
for the provisions so found to be void or unenforceable.

Page 8

--------------------------------------------------------------------------------






7.8 Further Assurances. The Parties agree to take all actions and execute all
documents as may be reasonably required, necessary, appropriate or advisable in
order to properly and expeditiously carry out this Agreement.


7.9 Resignation of director and statutory auditors. The Seller shall use her
best effort to procure that: (i) the director of the Company included in the
slate of candidates filed and voted by the Seller resign from his office on the
date of the closing of the sale and transfer of the Fineldo Shares in favor of
the Purchaser pursuant to the Fineldo SPA and waive any right or claim, for
compensation, or any other title, against the Company, by way of resignation
letters in the form of Schedule 7.9(i); and (ii) the effective and the alternate
statutory auditor of the Company included in the slate of candidates filed and
voted by the Seller to resign from their office effective on the date of the
closing of the sale and transfer of the Fineldo Shares in favor of the Purchaser
pursuant to the Fineldo SPA and waive any right or claim, for compensation, or
any other title, against the Company, by way of resignation letters in the form
of Schedule 7.9(ii).


7.10 Applicable Law. This Agreement and the agreements, documents, and
instruments executed hereunder (including the arbitration agreement set forth in
Section 7.11), as well as any pre-contractual liability arising out of or in
connection with this Agreement and its negotiations, shall be governed by, and
construed and interpreted exclusively in accordance with, the substantive Laws
of the Republic of Italy with the exclusion of any conflict-of-laws rules.


7.11 Arbitration.


(A) Any dispute arising, in whole or in part out of, related to, based upon, or
in connection with this Agreement and/or its subject matter, as well as any
pre-contractual liability arising out of or in connection with this Agreement
and its negotiations, shall be finally settled by arbitration under the Rules of
Arbitration of the Milan Arbitration Chamber (hereinafter, the “Rules”). There
shall be three arbitrators, appointed in accordance with the Rules. The
President of the arbitral tribunal shall be nominated by the co-arbitrators
nominated by the Parties within 30 days from the confirmation or appointment of
the co-arbitrators. Unless otherwise agreed in writing by the Parties, the seat
of the arbitration shall be in Milan. The proceedings and award shall be in the
English language. The cost of the arbitration, including attorneys’ fees, shall
be assessed by the arbitral tribunal, which will be required to make such cost
allocation with respect to any award issued. Each of the Parties irrevocably
submits to the jurisdiction of the arbitral tribunal and waives any objection to
proceedings with the arbitral tribunal on the ground of venue or on the ground
that proceedings have been brought in an inconvenient forum. All procedural
matters, including the arbitration proceedings, shall be governed by Italian
law.


(B) Without prejudice to the provisions of Section 7.11(A) and to the
jurisdiction of the arbitrators contemplated thereby, the Seller and the
Purchaser hereby submit to the exclusive jurisdiction of any competent court in
Milan (Italy) any legal suit, action or proceeding arising out of or in
connection with this Agreement which may, as a matter of any applicable Law, not
be settled or resolved by arbitration. For the avoidance of doubt, either Party
may seek an interim injunction or ask for urgent relief (misure cautelari) in
any court of competent jurisdiction, it being understood that the Emergency
Arbitrator Provisions of the ICC Rules shall apply.”


*** * ***


If agree with the foregoing, please send us an identical letter of your own duly
executed as a sign of your complete and unconditional acceptance, including the
schedules also duly signed.


Yours sincerely,




Whirlpool Corporation


/s/ Marc Bitzer
Name: Marc Bitzer
Title: President


***

Page 9

--------------------------------------------------------------------------------






I hereby confirm my full acceptance of the Share Purchase Agreement.


Claudia Merloni


/s/ Claudia Merloni









Page 10

--------------------------------------------------------------------------------




Schedule 7.9(i)


Form of resignation of director
To:
Indesit Company S.p.A.
Viale Aristide Merloni 47
60044 Fabriano
(Ancona)


To the attention of the Board of Directors


To the attention of the Chairman of the Board of Statutory Auditors




By registered letter sent in advance via e-mail


[place], [date]
Re: Resignation from the office of director of Indesit Company S.p.A.


Dear Sirs,
I hereby irrevocably and unconditionally resign from the office of member of the
board of directors of Indesit Company S.p.A. (the “Company”), effective as of
the date of closing of the acquisition, by Whirlpool Corporation or one of its
subsidiaries, of the shareholding in the Company held by Fineldo S.p.A.
I hereby confirm that the Company does not owe me any compensation or
indemnification or any other sum in connection with the exercise or termination
of my office or for any other reason, and I hereby irrevocably and
unconditionally waive any rights or claims vis-à-vis the Company for the
termination of my office or any other reason.


Yours faithfully,
_______________________    
[]



Page 11

--------------------------------------------------------------------------------




Schedule 7.9(ii)


Form of resignation of statutory auditor
To:
Indesit Company S.p.A.
Viale Aristide Merloni 47
60044 Fabriano
(Ancona)


To the attention of the Board of Statutory Auditors


To the attention of the Board of Directors


By registered letter sent in advance via e-mail




[place], [date]


Re: Resignation from the office of [alternate / standing] statutory auditor of
Indesit Company S.p.A.


Dear Sirs,
I hereby irrevocably and unconditionally resign from the office of [alternate /
standing] member of the board of Statutory Auditors of Indesit Company S.p.A.
(the “Company”), effective as of the date of closing of the acquisition, by
Whirlpool Corporation or one of its subsidiaries, of the shareholding in the
Company held by Fineldo S.p.A.
I hereby confirm that the Company does not owe me any compensation or
indemnification or any other sum in connection with the exercise or termination
of my office or for any other reason, and I hereby irrevocably and
unconditionally waive any rights or claims vis-à-vis the Company for the
termination of my office or any other reason.


Yours faithfully,
_______________________    
[]





Page 12